Citation Nr: 1120649	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-10 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for anxiety reaction with various somatic and gastrointestinal (GI) complaints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953 and from June 1964 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In September 2010, the Board remanded the current issue for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action. 

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record demonstrates that the Veteran's symptoms of anxiety reaction with various somatic and GI complaints results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, while generally functioning satisfactorily; occupational and social impairment with reduced reliability and productivity have not been shown.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for anxiety reaction with various somatic and GI complaints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a May 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter, as well as a September 2008 letter, advised the Veteran to submit evidence showing his disability had worsened, to include records from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity, and additional disablement caused by his disability.  These letters also informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  In addition, the May 2008 letter explained how VA determines effective dates and the types of evidence which impact such determination, and the September 2008 letter provided relevant rating criteria for evaluating his anxiety reaction disability.  The claim was last adjudicated in February 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records and examination reports, and hearing testimony.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his increased rating claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices and providing argument.  Moreover, he described his symptomatology and its impact on his functioning to VA examiners.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for anxiety reaction with various somatic and GI complaints has been in effect since June 1970.  The Veteran filed his current claim for an increased rating in May 2008.  In the September 2008 rating decision on appeal, the RO continued the 30 percent rating for anxiety reaction with various somatic and GI complaints under 38 C.F.R. § 4.130, Diagnostic Code 9400.

Under Diagnostic Code 9400, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400 (2010).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

Turning to the evidence, VA treatment records dating since February 2007 have documented the Veteran's ongoing treatment for his anxiety reaction disability, manifested by the following symptoms: anxiety, depression, sleep problems, nightmares about Vietnam events (which have decreased in frequency from two to three times per week down to two to three times per month), occasional flashbacks, intrusive memories, having a hyper-startle response and feeling jumpy when exposed to loud noises, unable to stand being in crowds, and avoidance of people, places, and things that trigger negative upsetting memories.  Mental status evaluations included in these VA treatment records note that the Veteran has been consistently friendly, cooperative, slightly reserved, alert, and fully oriented, with stable mood, stable affect (though restricted at times), baseline memory and cognition, good insight, appropriate judgment, normal speech, and logical and goal-directed thoughts, as well as no psychotic symptoms, hallucinations, or delusions.  These VA treatment records also reflect that the Veteran has been taking medication for his anxiety symptoms and sleep problems throughout the period of the current claim, and has reported being able to sleep from five to six hours a night with no daytime naps and up to six to seven hours a night and feeling rested.  The GAF scores assigned during this period ranged from 45 to 63.

The evidence of record throughout the period of the current claim also documents the following information pertinent to the Veteran's anxiety reaction disability picture.  He has been divorced since the 1950s and lives with his two sisters, with whom he gets along well and helps them out.  He maintains good contact with a number of family members and enjoys having his nieces and nephews visit.  The Veteran also maintains good social interactions and has a number of friends that he does things with, such as going to local baseball games at the park approximately two to three times per month during the season (though he occasionally declines an invitation to go when he does not want to deal with a large noisy crowd or if fireworks will be shot off after the game).  He also enjoys activities such as walking (approximately one mile per day), watching sports on television, working on his garden when physically able, volunteering at the VFW, going to church and participating in the church's mens group, and running errands in public.  He has had a girlfriend for more than 15 years, sees her about once or twice per week, and gets along well with her with no relationship problems.  The Veteran has been retired from work since 1992, at which time he took regular retirement after working at the same company since 1970.  He has consistently denied any problems with appetite, energy, or concentration, and has also consistently denied all of the following: hopelessness, helplessness, anhedonia, audio or video hallucinations, paranoid ideations, manic symptoms, and suicidal or homicidal ideations, thoughts, intent, or plan.  

The Veteran underwent a VA mental disorders examination in June 2008.  On that occasion, a mental status evaluation revealed that his mood was reportedly euthymic but that his affect was quite restricted.  Nevertheless, he did not seem to be in emotional distress, and he appeared calm.  The Veteran was oriented and indicated no significant memory impairment or obsessive-compulsive behavior.  He had no impairment of thought processing or communication, no delusions or hallucinations, and no panic attacks.  His eye contact and behavior were appropriate, his speech was within normal limits, and it was noted that he did adequately with personal hygiene and basic activities of living.  The Veteran also denied any problems with suicidal or homicidal thinking.  Furthermore, it was noted that he had adequate impulse control with no severe anger outbursts.  He also denied having any significant problems with irritability, hypervigilance, or concentration.  The Veteran was diagnosed with anxiety disorder not otherwise specified (formerly termed anxiety reaction) and assigned a GAF score of 63.

At his August 2010 hearing, the Veteran provided testimony regarding his anxiety disorder symptomatology as outlined above.  He also expressed his belief that his symptoms had worsened.

Pursuant to the Board's September 2010 remand, the Veteran underwent another VA mental disorders examination in November 2010.  On that occasion, a mental status evaluation revealed that his affect was quite restricted, though he denied any significant problems with depressed mood (and instead stated that he was usually in an average or content mood).  The Veteran was oriented, his memory was intact, and there was no obsessive compulsive behavior, no impairment of thought processing or communication, and no delusions or hallucinations.  His mood appeared adequate, his eye contact and behavior were appropriate, and his speech was within normal limits.  He denied any suicidal or homicidal thinking and also denied experiencing any panic attacks.  It was noted that he did adequately with personal hygiene and basic activities of living.  The Veteran reported some anxiety and nervousness (particularly triggered by loud talking) but stated that much of the time he was calm.  His impulse control was noted to be adequate without any severe anger outbursts, and he denied any excessive irritability or anger.  His concentration was noted to be adequate, and he denied any problems with excessive hypervigilance.  The Veteran was diagnosed with anxiety disorder not otherwise specified (formerly termed anxiety reaction) and assigned a GAF score of 61.  The examiner noted that the Veteran did not mention any significant gastrointestinal complaints, nor were there any such complaints or problems listed on the Veteran's VA diagnosis or problem list.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's anxiety reaction with various somatic and GI complaints is appropriately evaluated as 30 percent disabling for the entire period of the current claim.  As outlined above, the Veteran maintains good social interactions with family members and friends and also engages in a number of public activities that he finds enjoyable, including volunteer work.  Thus, he is able to maintain effective relationships.  He has been fully oriented, had a stable mood, no memory impairments, adequate impulse control, adequate personal hygiene, appropriate behavior, appropriate judgment, normal speech, logical and goal directed thoughts, and no panic attacks, hallucinations, delusions, or suicidal ideation.  While a restricted affect has been noted at times, a flat affect has not.  The Veteran took regular retirement in 1992 after working at the same company for 22 years.  In sum, occupational and social impairment with reduced reliability and productivity have not been shown and a rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2010).

The Board acknowledges that GAF scores ranging from 45 to 63 were assigned throughout the period of claim.  As noted above, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  However, the symptomatology reported during the clinic visits in which GAF scores of 45 and 50 were assigned do not reflect complaints or findings different from those stated above.  Specifically, during those visits, the Veteran reported feeling jumpy at loud noises, nightmares, and disliking being in crowds; however, he denied hopelessness, helplessness, anhedonia, hallucinations, paranoid ideations, and suicidal ideation.  He was friendly, cooperative, and oriented.  He had a restricted affect, but normal speech, logical and goal directed thoughts, and appropriate judgment.  There were no delusions or memory impairment.  Thus, although the Veteran has received GAF scores suggesting serious symptoms, the complaints and findings noted at the time of the visit do not reflect a disability level of sufficient severity as to support an evaluation in excess of 30 percent, especially when considered with the other evidence of record.  As noted above, the Rating Schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).  Thus, the low GAF scores alone are insufficient to support a higher rating in light of the symptomatology identified throughout the period of the claim.

In summary, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his anxiety reaction disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the 30 percent evaluation already assigned, and does not more nearly approximate the criteria for a higher evaluation at any time.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 (2010); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's anxiety reaction presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent for anxiety reaction with various somatic and GI complaints is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


